Citation Nr: 1728066	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-00 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for postoperative residuals of right and left inguinal herniorrhaphies, claimed as secondary to myositis of scapular musculature.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a variously diagnosed psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2011 rating decisions by the Boise, Idaho, and Denver, Colorado, Department of Veterans Affairs (VA) Regional Offices (RO), which respectively denied service connection for right and left inguinal herniorrhaphies claimed as secondary to scapular musculature myositis and for major depressive disorder, generalized anxiety disorder and panic attacks without agoraphobia and bilateral carpal tunnel.  The Veteran's record is now in the jurisdiction of the Denver, Colorado, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In his January 2013 substantive appeal the Veteran requested a videoconference hearing before the Board with respect to all issues on appeal.  In a February 2017 Appellant's Brief, his representative also requested a hearing.  A hearing was scheduled for April 2017.  

Twelve days prior to the scheduled hearing date the Veteran's representative notified VA that the Veteran would be unable to appear for the hearing on the scheduled day (as he had another VA appointment at the time), and requested that the hearing be rescheduled for a later time.  The Veteran is entitled to a hearing before the Board.   See 38 U.S.C.A. § 7107(b).  His representative's letter identifies good cause for rescheduling the hearing.  See 38 C.F.R. § 20.704(c).  Therefore, a remand for rescheduling of a videoconference hearing is necessary. 

The case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the issues on appeal at the earliest available opportunity.  The Veteran and his representative should be notified of the date, time and place of such a hearing.  Thereafter, the claims should be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

